DETAILED ACTION
Claims 1-20 are pending in the present application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/15/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the conflicting claims so they are no longer coextensive in scope.  The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1, 6, 8-9, 13, and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, 7, 8, 10, and 15 of U.S. Patent 10324844. This is a nonstatutory double patenting rejection.
Regarding claim 1:
17150472
US 10324844
1. An apparatus, comprising: multiple processor cores; control circuitry; 




a first cache at a first level in a cache hierarchy, wherein the first cache is shared by the multiple processor cores and wherein the first level includes one or more other caches in addition to the first cache; and 
a second cache at a second level in the cache hierarchy configured to store write data from the first cache and from the one or more other caches at the first level;

wherein a core of the multiple processor cores is configured to perform an operation specified by an instruction, wherein the instruction also indicates: 
a type of memory consistency to be imposed for the operation; and 

a scope that indicates whether the type of memory consistency should be 

wherein the control circuitry is configured to sequence memory accesses relative to the operation, at one or more of the first cache and the second cache based on the type of memory consistency and the scope.  


		a plurality of shader processing elements configured to access respective 
		a first level cache shared by ones of the plurality of shader processing elements; 
		a second level cache that is shared by the plurality of shader processing elements and one or more processing elements that include separate caches at the first level including an image cache at the first level dedicated to caching image data such that the first cache level includes caches for multiple different types of data;  
		wherein the apparatus is configured to execute operations specified by graphics instructions that include: 
		an attribute of the operation that specifies a type of memory consistency to be imposed for the operation;  and 
		scope information for the attribute that specifies whether the memory 
		wherein the apparatus is configured to determine whether to sequence memory accesses relative to a particular operation, at one or more of the first level cache and the second level cache based on the attribute and the scope information;  and 
		wherein the apparatus is configured to determine whether to enforce memory attributes at one or both of the image cache and the shared first level cache based on the scope information, including to enforce the memory attributes at the image cache and not the shared first level cache for a first value of the scope information and to enforce the memory attributes at the shared first level cache and not the image cache for a second value of the scope information. 

US 10324844).
Likewise instant dependent claims 6 and 8 are anticipated by claims 3 and 7 of the US 10324844, and are not patentably distinct from claims 3 and 7 of the US 10324844.
Regarding claim 9:
17150472
US 10324844
9. A non-transitory computer-readable storage medium having instructions stored thereon that are executable by a computing device to perform memory access operations, wherein the instructions specify one or more operations, including: 
a first instruction that specifies a memory access operation and also indicates: 
a type of memory consistency to be imposed for the operation; and 



  


		a first instruction that specifies a memory access attribute and scope information; 
		wherein the memory access attribute specifies a type of memory consistency to be imposed for the instruction;  and 



US 10324844).
Likewise instant dependent claim 13 is anticipated by claim 10 of the US 10324844, and are not patentably distinct from claim 10 of the US 10324844.
Regarding claim 15:
17150472
US 10324844
15. A non-transitory computer-readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design, including: 
multiple processor cores; control circuitry; 
a first cache at a first level in a cache hierarchy, wherein the first cache is shared by the multiple processor cores and wherein the first level includes one or more other caches in addition to the first cache; and 
a second cache at a second level in the cache hierarchy configured to store write data from the first cache and from the one or more other caches at the first level;

a type of memory consistency to be imposed for the operation; and
a scope that indicates whether the type of memory consistency should be enforced at the first cache or the second cache; and 
wherein the control circuitry is configured to sequence memory accesses relative to the operation, at one or more of the first cache and the second cache based on the type of memory consistency and the scope.  


		a first level cache shared by ones of a plurality of shader processing elements;  
		a second level cache that is shared by the plurality of shader processing elements and one or more processing elements that include separate, first level caches including an image cache at the first level dedicated to caching image data such that the first cache level includes caches for multiple different types of data;  

		an attribute of the operation that specifies a type of memory consistency to be imposed for the operation;  and 
		scope information for the attribute that specifies whether the memory consistency specified by the attribute should be enforced at the first level or the second level;  and
		wherein the design information further specifies that the circuit is configured to:
		determine whether to sequence memory accesses relative to a particular operation, at one or more of the first level cache and the second level cache based on the attribute and the scope information;  and 



US 10324844).

Claim Rejections - 35 USC § 112
 	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly 

Claims 1-8 and 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Independent claim 1 recites the following feature: wherein the first level includes one or more other caches in addition to the first cache.
There is not sufficient disclosure for this limitation in the current specification. The closest disclosure for this limitation that can be found in the specification is at paragraph [0038] and [0040] where the mentioned cache is referred to as TPU L2 cache 250, no other cache memory which is used to be shared by the multiple processor cores. In specification, only L1 cache has other cache memory but it is not shared by the multiple processor cores. This is not what is claimed as non-shared cache(see Fig 2).
Similar issues can be found in independent claim 15.
The following rejection is based on what is best understood on the claim language.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 


Claims 15-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) 15-20 does/do not fall within at least one of the four categories of patent eligible subject matter because claim 15 describe a computer readable medium, it appears that said claims, taken as a whole, read on computer listings per se or instruction but the claims body is about a device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1-4, 6-18, and 20 is/are rejected under 35 U.S.C. 103 as obvious over U.S.PGPubs 2011/0161588 to Guthrie et al. in view of U.S. PGPubs 2015/0378920 to Gierach et al., further in view of Gupta et al. (M. Gupta, D. Das, P. Raghavendra, T. Tye, L. Lobachev, A. Agarwal, and R. Hegde, “Implementing cross-device atomics in heterogeneous processors,” in Parallel and Distributed Processing Symposium Workshop, IEEE International, pp. 659–668, 2015).

Regarding claim 1, Guthrie et al. teach an apparatus, comprising: multiple processor cores (Fig. 1-2, par 0012, par 0022-0025, “data processing system 100 includes multiple processing nodes 102a, 102b for processing data and instructions ….each processing node 102 is realized as a multi-chip module (MCM) containing four processing units 104a-104d, each preferably realized as a respective integrated circuit); control circuitry (par 0025, par 0030, “Processor core 202 includes circuitry for processing instructions and data”);

    PNG
    media_image1.png
    422
    513
    media_image1.png
    Greyscale

		a first cache at a first level in a cache hierarchy (par 0012, “in response to a memory access request of a processor core that targets a target cache line, the lower level cache of a vertical cache hierarchy associated with the processor core supplies a copy of the target cache line to an upper level cache in the vertical cache hierarchy and retains a copy in a shared coherence state.  The upper level cache holds the copy of , wherein the first cache is shared by the multiple processor cores (Fig 2B, par 0028, par 0030-0034, “any of the various levels of the cache hierarchy may be private to a particular processor core 202 or shared by multiple processor cores 202”), and wherein the first level includes one or more other caches in addition to the first cache (Fig 2B, abstract, par 0012, par 0028, par 0030-0034, “the lower level cache of a vertical cache hierarchy associated with the processor core supplies a copy of the target cache line to an upper level cache in the vertical cache hierarchy and retains a copy in a shared coherence state.  The upper level cache holds the copy of the target cache line in a private shared ownership coherence state indicating that each cached copy of the target memory block is cached within the vertical cache hierarchy associated with the processor core”); and 
		a second cache at a second level in the cache hierarchy configured to store write data from the first cache and from the one or more other caches at the first level (Fig 2B, par 0028, par 0030-0034, “”processor core 202 transmits load requests 240 to, and receives load data 242 from L2 cache 230.  Processor core 202 also transmits store requests 244 and associated store data 246 to gathering logic 248, which gathers the store data associated with multiple requests into one cache line of data and transmits the gathered store data 249 to L2 cache 230 in conjunction with one gathered store request 247”);
		wherein a core of the multiple processor cores is configured to perform an operation specified by an instruction (par 0012, par 0024, par 0026, par 0028, par 0030, “Data and instructions residing in system memories 108 can generally be accessed and modified by a processor core (FIG. 2A) in any processing unit 104 in any processing node 102 of data processing system 100”).
		But Guthrie et al. keep silent for teaching wherein the first level includes one or more other caches in addition to the first cache, a second cache at a second level in the cache hierarchy configured to store write data from the first cache and from the one or more other caches at the first level.

    PNG
    media_image2.png
    342
    567
    media_image2.png
    Greyscale

		In related endeavor, Gierach et al. teach a first cache at a first level in a cache hierarchy (Fig 2, par 0032-0035, “The internal cache units 204A-N and shared cache units 206 represent a cache memory hierarchy within the processor 200. The cache memory hierarchy may include at least one level of instruction and data cache within each core and one or more levels of shared mid-level cache, such as a level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, where the highest level of cache before external memory is classified as the last level cache (LLC). In one embodiment, cache coherency logic maintains coherency between the various cache units 206 and 204A-N”), 

    PNG
    media_image3.png
    508
    410
    media_image3.png
    Greyscale

		wherein the first cache is shared by the multiple processor cores (Fig 2 par 0032-0035, “The internal cache units 204A-N and shared cache units 206 represent a cache memory hierarchy within the processor 200”; Fig 8, par 0071, “the execution units 852A, 852B are an array of vector processors having an instruction set for performing graphics and media operations. The execution units 852A, 852B have an attached L1 cache 851 that is specific for each array or shared between the arrays. The cache can be configured as a data cache, an instruction cache, or a single cache that is partitioned to contain data and instructions in different partitions”), and wherein the first level includes one or more other caches in addition to the first cache (Fig 8, 852A, 852B and associated cache(s) 851, texture and media sampler 854, and texture/sampler cache 858 interconnect via a data port 856 to perform memory access and communicate with render output pipeline components of the graphics engine. In one embodiment, the sampler 854, caches 851, 858 and execution units 852A, 852B each have separate memory access paths”); 
		a second cache at a second level in the cache hierarchy configured to store write data from the first cache and from the one or more other caches at the first level (Fig 2, par 0032-0035, “The internal cache units 204A-N and shared cache units 206 represent a cache memory hierarchy within the processor 200. The cache memory hierarchy may include at least one level of instruction and data cache within each core and one or more levels of shared mid-level cache, such as a level 2 (L2), level 3 (L3), level 4 (L4), or other levels of cache, where the highest level of cache before external memory is classified as the last level cache (LLC). In one embodiment, cache coherency logic maintains coherency between the various cache units 206 and 204A-N”; Fig 8, par 0075, “the execution units 852A, 852B and associated cache(s) 851, texture and media sampler 854, and texture/sampler cache 858 interconnect via a data port 856 to perform memory access and communicate with render output pipeline components of the graphics engine. In one embodiment, the sampler 854, caches 851, 858 and execution units 852A, 852B each have separate memory access paths”).
		It would have been obvious to a person of ordinary skill in the art at the time before the effective filing data of the claimed invention to modified Guthrie et al. to include wherein the first level includes one or more other caches in addition to the first 
But Guthrie et al. as modified by Gierach et al. do not explicitly teach wherein the instruction also indicates: a type of memory consistency to be imposed for the operation; and a scope that indicates whether the type of memory consistency should be enforced at the first cache or the second cache; and wherein the control circuitry is configured to sequence memory accesses relative to the operation, at one or more of the first cache and the second cache based on the type of memory consistency and the scope.  

    PNG
    media_image4.png
    224
    387
    media_image4.png
    Greyscale

In related endeavor, Gupta et al. teach wherein a core of the multiple processor cores is configured to perform an operation specified by an instruction, wherein the instruction also indicates (section I, "OpenCL programs"): 
a type of memory consistency to be imposed for the operation (Figs 3-4, abstract, section Ill and IV.C, A, “memory operations can move past the relaxed memory order acquire and memory order release are usually paired for interthread synchronization. Both act as one way fences, though in reverse directions as can be seen in the diagram. For release ordering, all memory operations preceding release must complete before any load and store following release. This implies that any other thread should not see the update of Y 1 in Figure 3(b) before the update of X1, guaranteeing certain memory visibility and order. For acquire ordering, all memory operations succeeding the acquire must start after any of the loads or stores preceding the acquire. This implies that the thread cannot read stale memory from cache
if another thread has updated the same shared variable. Thus, the read of Y 2 in Figure 3(c) can neither complete before the acquire operation nor read stale data from caches” …. attribute "memory_order" and the memory orders shown in Fig. 3, Fig. 4 shows example code with this attribute for the GPU thread to perform release, acquire, and so on); and 
a scope (Figs 6-7, section Ill.A, IV.C and V.B,  "memory_scope" with the values memory_scope_work_item (=thread), memory_scope_work_group (=thread group) and memory_scope_device (=GPU)) that indicates whether the type of memory consistency should be enforced at the first cache or the second cache (Figs 6-7, section Ill.A, IV.C and V.B, “The following examples demonstrate the usage of scope and visibility in HSA. Consider two threads, A and B in the top-half of Figure 7, in the same work-group, and two memory locations, x and y. If the load of y by B synchronizes with the store to y by A, then B must see x as 1. This is an example of a successful handover of data from thread A to B. In the same figure, bottom-half, we show a second case where the threads are in different workgroups and may be x may not made visible to B at the atomic st synchronizing point of A, as the store release is of scope wg only.“ ….memory_scope_work_group guarantees memory consistency across a work group i.e. CU and its private L1 cache ("work-items that execute on a single compute unit"), memory_scope_device ensures memory consistency for the device and its shared L2 cache, "memory is guaranteed among the threads"); and 
wherein the control circuitry is configured to sequence memory accesses relative to the operation, at one or more of the first cache and the second cache based on the type of memory consistency and the scope (section Ill.A, IV.C and V.B, “We have a one-to-one mapping of HSAIL memory scopes and ordering to
SC-IR atomic operation properties. Additionally, there is a special ordering to request cache bypass for a given atomic operation. The GPU ISA uses the glc bit to bypass the L1 cache in the GPU - 1 implies L1 bypass and 0 implies no bypass. The glc bit is thus used to read coherent L2 values. …the "reordering", a sequencing of memory accesses to guarantees memory consistency based on control parameters).

    PNG
    media_image5.png
    285
    402
    media_image5.png
    Greyscale



Regarding claim 2, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 1, and Gupta et al. further teach wherein the control circuitry is configured to implement: a release type of memory consistency that releases memory side effects that precede the release to an operation with an acquire type of memory consistency; and an acquire type of memory consistency that synchronizes with an operation with the release type such that an operation with the acquire type sees all memory side effects preceding the release (Figs 3-4, section III.A and V.B, “sequential consistency for atomic operations, load and store are modeled as follows: • using acquire-release on a read-modify-write operation, • preceding a load acquire with a release memory fence, and • following a store release with an acquire memory fence”; “memory memory order acquire and memory order release are usually paired for interthread synchronization. Both act as one way fences, though in reverse directions as can be seen in the diagram. For release ordering, all memory operations preceding release must complete before any load and store following release. This implies that any other thread should not see the update of Y 1 in Figure 3(b) before the update of X1, guaranteeing certain memory visibility and order. For acquire ordering, all memory operations succeeding the acquire must start after any of the loads or stores preceding the acquire. This implies that the thread cannot read stale memory from cache if another thread has updated the same shared variable. Thus, the read of Y 2 in Figure 3(c) can neither complete before the acquire operation nor read stale data from caches”).

Regarding claim 3, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 2, and Gupta et al. further teach wherein the control circuitry is configured to implement a sequentially consistent type of memory consistency, wherein operations with the sequentially consistent type appear to execute in program order (section III.A and V.B, “Sequential consistency, memory_order_seq_cst, requires maintenance of program order among operations from individual processors and a single sequential order among operations from all processors. The differences between acquire-release and sequential consistency orderings are usually due to hardware features like store forwarding from store buffers that may result in some threads seeing certain loads earlier than others”; “sequential consistency for atomic operations, load and store are modeled as follows: • using • preceding a load acquire with a release memory fence, and • following a store release with an acquire memory fence”).

Regarding claim 4, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 1, and Gierach et al further teach wherein the one or more other caches include a dedicated cache for image data (Fig. 8, par 0075, “the execution units 852A, 852B and associated cache(s) 851, texture and media sampler 854, and texture/sampler cache 858 interconnect via a data port 856 to perform memory access and communicate with render output pipeline components of the graphics engine”).

Regarding claim 6, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 1, and Gupta et al. further teach wherein the instruction specifies a barrier operation (section III.A, IV.B, and V.B, “memory order acquire and memory order release are usually paired for interthread synchronization. Both act as one way fences, though in reverse directions as can be seen in the diagram …..
memory order acq rel is a combination of acquire and release memory orders and is a two-way fence (i.e., memory operations cannot move either way with respect to the atomic operation)).

Regarding claim 7, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 1, and Gupta et al. further teach wherein the control circuitry is configured to implement an encoding for the scope that specifies to enforce x and y. If the load of y by B synchronizes with the store to y by A, then B must see x as 1. This is an example of a successful handover of data from thread A to B. In the same figure, bottom-half, we show a second case where the threads are in different workgroups and may be executing on different CUs. Hence, they do not share an L1. Now, x may not made visible to B at the atomic st synchronizing point of A, as the store release is of scope wg only. ….memory_scope_work_group guarantees memory consistency across a work group i.e. CU and its private L1 cache ("work-items that execute on a single compute unit"), memory_scope_device ensures memory consistency for the device and its shared L2 cache, "memory is guaranteed among the threads"; “atomic or global scar sys u64. Figure 6 shows how the memory scopes map to the different parts of an APU. The largest scope sys synchronizes at the system memory level. device scope synchronizes at the GPU L2 level. wi and wv both synchronize at the GPU L1”; Figs 4 and 13, section I, IIIA, V.B and V.C, “Supported memory orders include sequential−consistency, acquire, release, acquire − release, relaxed and consume. Thus the new programming model supports both strict and relaxed memory consistency models providing flexibility to write code that best suits the needs. Microsoft’s VC++ [2] is one of the commercial compilers which already supports the full range of atomics as defined in the C11/C++11 standards”).

Regarding claim 8, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 1, and Gupta et al. further teach wherein the control circuitry is configured to sequence memory accesses using one or more cache synchronization operations and one or more cache control operations (Fig. 4, abstract, section III, III.A, IV.C, V.C, “memory operations can move past the relaxed operation in both directions. memory order acquire and memory order release are usually paired for interthread synchronization”).

Regarding claim 9, Guthrie et al. teach a non-transitory computer-readable storage medium having instructions stored thereon that are executable by a computing device to perform memory access operations, wherein the instructions specify one or more operations (par 0086). The remaining limitations of the claim are similar in scope (much boarder) to claim 1 and rejected under the same rationale.

Regarding claims 10-14, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 9, and the claims 10-14 are similar in scope to apparatus claim 2, 2, 3, 6, 7 and are rejected under the same rational.

Regarding claim 15, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach a non-transitory computer-readable storage medium having stored thereon design information that specifies a design of at least a portion of a hardware integrated circuit in a format recognized by a semiconductor fabrication system that is configured to use the design information to produce the circuit according to the design (Guthrie et al.: par 

Regarding claims 16-18 and 20, Guthrie et al. as modified by Gierach et al. and Gupta et al. teach all the limitation of claim 15, and the claims 16-18 and 20 are similar in scope to apparatus claim 2, 3, 4, 8 and are rejected under the same rational.

Allowable Subject Matter
Claims 5 and 19 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101 and 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: The cited prior art fails to teach the combination of elements recited in claims 5 and 19, including "wherein the processor cores include pipeline circuitry configured to execute instructions out of program order, subject to specified memory consistency types, such that a thread with one or more instructions that access a same value in memory as the instruction, but do not specify a type of memory consistency, sees a different order of memory accesses to the value than a thread that includes the instruction".
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory J Tryder can be reached on (571)270-7365. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JIN . GE
Examiner
Art Unit 2616



/JIN GE/Primary Examiner, Art Unit 2616